352 U.S. 945
77 S. Ct. 321
1 L. Ed. 2d 240
STATE OF WISCONSIN et al., complainants,v.STATE OF ILLINOIS and Sanitary District of  Chicago, et al.
No. 2, Original.

STATE OF MICHIGAN, complainant,
v.
STATE OF ILLINOIS and Sanitary District of Chicago et al.
No. 3, Original.
STATE OF NEW YORK, complainant,
v.
STATE OF ILLINOIS and Sanitary District of Chicago et al.
No. 4, Original.
Supreme Court of the United States
December 17, 1956
PER CURIAM.


1
In view of the emergency in navigation caused by low water in the Mississippi River, Paragraph 3 of the decree in these causes issued on April 21, 1930, 281 U.S. 696, 50 S. Ct. 331, 74 L. Ed. 1123, is temporarily modified to permit the diversion to and including the 31st day of January 1957, from the Great Lakes-St. Lawrence System into the Illinois Waterway and the Mississippi River of such amount of water not exceeding an average of 8,500 cubic feet a second, in addition to domestic pumpage, as the Corps of Engineers, United States Army, shall determine will be useful in alleviating the emergency with respect to navigation currently existing without seriously interfering with navigation on the Illinois Waterway, at such times and in such amounts as the Corps of Engineers shall direct. The entry of this order shall not prejudice the legal rights of any of the parties to these causes with respect to any other diversion of the waters involved. After January 31, 1957, all provisions of the decree entered on April 21, 1930, shall remain in full force and effect until further order of this Court.


2
Messrs. Vernon W. Thomson, Atty. Gen., and Roy G. Tulane, Asst. Atty. Gen., for the State of Wisconsin.


3
Messrs. Miles Lord, Atty. Gen., and Joseph J. Bright, Asst. Atty. Gen., for the State of Minnesota.


4
Messrs. C. William O'Neill, Atty. Gen., and Larry H. Snyder, Asst. Atty. Gen., for the State of Ohio.


5
Mr. Herbert B. Cohen, Atty. Gen., and Lois G. Forer, Deputy Atty. Gen., for the State of Pennsylvania.


6
Messrs. Thomas M. Kavanagh, Atty. Gen., and Edmund E. Shepherd, Sol. Gen., for the State of Michigan.


7
Messrs. Jacob K. Javits, Atty. Gen., and James O. Moore, Jr., Sol. Gen., for the State of New York.


8
Messrs. Latham Castle, Atty. Gen., and William C. Wines, Asst. Atty. Gen., for the State of Illinois.


9
Messrs. Russell W. Root and Lawrence J. Fenlon, for defendant Metropolitan Sanitary District of Greater Chicago.


10
Messrs. John M. Dalton, Atty. Gen., and John W. Inglish, Asst. Atty. Gen., for the State of Missouri.


11
Messrs. Jo M. Ferguson, Atty. Gen., M. B. Holifield and David B. Sebree, Asst. Attys. Gen., for the State of Kentucky.


12
Messrs. George F. McCanless, Atty. Gen., and Nat Tipton, Advocate Gen., for the State of Tennessee.


13
Mr. Jack P. F. Gremillion, Atty. Gen., for the State of Louisiana.


14
Messrs. Joe T. Patterson, Atty. Gen., and Dugas Shands, Asst. Atty. Gen., for the State of Mississippi.


15
Messrs. Tom Gentry, Atty. Gen., and James L. Sloan, Chief Asst. Atty. Gen., for the State of Arkansas.


16
Mr. Dayton Countryman, Atty. Gen., for the State of Iowa.